Smith, Judge.
Appellants allege the trial court erred in charging the jury and in overruling their motions for directed verdict and for j.n.o.v. We affirm.
Appellee brought this declaratory judgment action seeking to establish that a 1969 Buick automobile owned by appellants and involved in an accident was not covered under a fleet insurance policy issued by appellee and that, therefore, appellee had no obligation to defend appellants in a tort action stemming from the accident. The applicable policy provided, in part, as follows: "It is agreed that the insurance with respect to owned automobiles ... applies to licensed owned automobiles which are *708designated (by description or otherwise) in the Schedule as subject to this endorsement...” It is not disputed that, on April 18, 1975, appellant Cochran requested appellee to delete from coverage the 1969 Buick, that appellee did as requested and removed the description of the Buick from the schedule, and that the accident occurred on December 30, 1975. However, the evidence was contradictory as to whether, during the April 18 to December 30 interim, appellants had requested that the Buick be reinstated to coverage. The questions, whether that request in fact was made and whether the Buick thus was covered by the insurance policy at the time of the accident, were matters properly left to the jury and were matters upon which the jury was properly instructed. We find no error.
Argued February 2, 1978
Decided April 20, 1978.
Rogers & McCord, John R. Rogers, for appellants.
Walters, Bavis, Ellis & Smith, J. Harvey Bavis, for appellee.

Judgment affirmed.


Been, P. J., and Banke, J., concur.